' .
1

  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 1 of 30 PageID #: 1



                                                                                        FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                         AUG 1 3 2019
                                     EASTERN DIVISION
                                                                                   U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
IN THE MATTER OF AN APPLICATION                )                                          ST. LOUIS
OF THE UNITED STATES OF AMERICA                )
FOR A WARRANT TO OBTAIN                        )
RECORDS, LOCATION INFORMATION,                 )
INCLUDING PRECISION LOCATION                   )       No. 4:19 MJ 6228 PLC
INFORMATION,      CELL      SITE               )
INFORMATION,     AND      OTHER                )       FILED UNDER SEAL
SIGNALING          INFORMATION                 )
ASSOCIATED WITH THE CELLULAR                   )
TELEPHONE HAVING THE NUMBERS                   )
(314) 845-4006.                                )

                                          APPLICATION

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B ..

Jensen, United States Attorney for the Eastern District of Missouri, and John R. Mantovani,

Assistant United States Attorney for said District, and hereby makes application to this Court for

a warrant and order, pursuant to Title 18, United States Code, Sections 2703(c)(l)(A) and 3123,

authorizing agents/officers of the Drug Enforcement Administration (hereinafter referred to as

"investigative agency(ies)"), and other authorized federal/state/local law enforcement agencies, to

obtain records and location information, including precision location information, cell site location
                      -1
information, and other signaling information, associated with the following cellular telephone,

which is further identified as follows:

TELEPHONE NO.: (314) 845-4006

ESN/IMSI NO.:              Unknown

SUBSCRIBER:                Unknown

ADDRESS:                   Unknown

(hereinafter the "subject cellular telephone").
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 2 of 30 PageID #: 2




                              I.     Introduction & Relief Requested

          1.   The undersigned applicant for the Government is an Assistant United States

Attorney in the Office of the United States Attorney for the Eastern District of Missouri, and an

"attorney for the Government," as defined in Fed. R. Crim. P. l(b)(l)(B). Therefore, pursuant to

Title 18, United States Code, Sections 2703(c) and 3122(a)(l), the undersigned may apply for an

Order authorizing the disclosure of the telecommunication records and information requested _

herein.

          2.   The subject cellular telephone is serviced by T-MOBILE (hereinafter referred to

as "the Service Provider").    The records and information requested herein are directed at location-

related information and subscriber information associated with the subject cellular telephone,

and may include information related to when the subject cellular telephone is located in a

protected space, such as a residence. This application does not seek to compel or acquire the

disclosure of the content of any communications.

          3.   The subject cellular telephone is currently being used in connection with

violations of Title 21, United States Code, Section(s) 841(a)(l), 846, 843(b) 848, and Title 18

United States Code, Sections(s) 1956 and 1957 (hereinafter referred to as the "subject offenses"),

by Keyshia HARRIS, and others known and unknown.

          4.   The Government makes this application upon a showing ,of prob,able cause.

Attached to this application and incorporated by reference as if fully set out herein is the affidavit

of Task Force Officer James Gaddy with the Drug Enforcement Administration which alleges facts

in order to show that there is probable cause to believe that evidence of the commission of the

above-described subject offenses can be obtained by locating and monitoring the location of the


                                                  2
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 3 of 30 PageID #: 3



subject cellular telephone, without geographic limitation within the United States, including by

obtaining precision location information (e.g., GPS information), cell site information, signaling

information, and records concerning the subject cellular telephone for a period of forty-five (45)

days measured from the date the Warrant is issued -- i.e., from August 13, 2019, to September 26,

2019, 11 :59 p.m. (CT).

       5.      The present application requests relief in three forms.       First, the application

requests relief in the form of precision location information, including GPS information, associated

with the subject cellular telephone.   Second, the application requests subscriber.records and cell

site information, which does not include precision location information, associated with the

subject cellular telephone. Third, the application requests authorization for the installation and

use of pen register and trap-and-trace devices.

               II.     Precision Location Information Request

       1.       The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications (herein incorporated by reference), and any other

applicable service providers, to provide precision location information, including Global Position

System (GPS) information, but not the contents of any communications, associated with the

subject cellular telephone, for a period of forty-five (45) days from the date of any warrant issued

hereon -- i.e., from August 13, 2019, to September 26, 2019, 11 :59 p.m. (CT).

       2.      The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,

Section 2703(c)(l)(A) which states:


                                                  3
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 4 of 30 PageID #: 4




               (c)     Records concerning electronic communication service or
               remote computing service.--(1) A governmental entity may require
               a provider of electronic communication service or remote
               computing service to disclose a record of other information
               pertaining to a subscriber to or customer of such service (not
               including the contents of communications) only when the
               governmental entity--

                      (A)     obtains a warrant issued using the procedures
               described in the Federal Rules of Criminal Procedure... by a court of
               competent jurisdiction....

       3.      The Court has jurisdiction to issue a warrant for the disclosure of precision location

information, as requested herein, because it is "a court of competent jurisdiction," as defined in

Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and (c).    Specifically, the Court

has jurisdiction over the offense being investigated.

       4.      Title 18, United States Code, Section 2703(g) provides that an office.r is not

required to be present for the service or execution of a warrant issued under Section 2703.       In

particular, Section 2703(g) states:

                Notwithstanding section 3105 of this title, the presence of an officer
                shall not be required for service or execution of a search warrant
                issued in accordance with this chapter requiring disclosure by a
                provider of electronic communications service or remote computing
              , service of the contents of communications or records or other
                information pertaining to a subscriber or customer of such service.

       5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.     In

particular, Section 2703(c)(3) states: "A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer."




                                                 4
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 5 of 30 PageID #: 5




                        III.    Cell Site Location Information Request

        1.      The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications, and any other applicable service providers, to provide

certain telecommunication records and information, including cell site location information, but

not the contents of any communication, for the time period of thirty (30) days prior to the warrant

and for forty-five (45) days from the date of the requested warrant -- i.e., from August 13, 2019,

to September 26, 2019, 11 :59 p.m. (CT).     In particular, the Government requests the following

telecommunication records and information:

                       (1)     subscriber information and all telephone numbers, ESN, MIN,

IMEI, MSID or IMSI numbers, including any and all customer service records, credit and billing

records, can-be-reached numbers (CBR), enhanced custom calling features, and primary long-

distance carrier;

                       (2)     subscriber information available for any originating telephone

number;

                      (3)      Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls at the subject cellular telephone) for the above-specified time period;
                                                                                                  1
                      (4)      cellular telephone records and information pertaining to the

following, for the above-specified time period:




                                                  5
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 6 of 30 PageID #: 6




                                (a)    call detail information (provided in an electronic format

specified by the agents/officers of the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies);

                                (b)    cell site activation information, including information

identifying the antenna tower receiving transmissions from the subject cellular telephone

number, and any information on what portion of that tower is receiving a transmission from the

subject cellular telephone number, at the beginning and end of a particular telephone call made

to or received by the subject cellular telephone number;

                                (c)    numbers dialed;

                                (d)    call duration;

                                (e)    incoming numbers if identified;

                                (f)    signaling information pertaining to that number;

                                (g)    a listing of all control channels and their corresponding cell ·

sites;

                                (h)    an engineering map showing all cell site tower locations,

sectors and orientations; and

                                (i)    subscriber information, including the names, addresses,

credit and billing information, published and non-published for the telephone numbers being dialed

from the subject cellular telephone.

                                G)     historical location estimates, such as Network Event

Location System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD)

and


                                                  6
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 7 of 30 PageID #: 7




                               (k)     Internet Protocol (IP addresses) utilized by and signaled to

and from the subject cellular telephone.

        2.      The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,

Section 2703(c)(l)(A) which states:

                (c)     Records concerning electronic communication service or
                remote computing service.--(1) A governmental entity may require
                a provider of electronic communication service or remote
                computing service to disclose a record of other information
                pertaining to a subscriber to or customer of such service (not
                including the cont~nts of communications) only when the
                governmental entity--

                       (A)     obtains a warrant issued using the procedures
                described in the Federal Rules of Criminal Procedure ... by a court 0f
                competent jurisdiction....

        3.      The Court has jurisdiction to issue a warrant for the disclosure of requested

telecommunications. records, including cell site records because it is "a court of competent

jurisdiction," as defined in Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and

(c).   Specifically, the Court has jurisdiction over the offense being investigated.

        4.      Title .18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.      In

particular, Section 2703(g) states:

                Notwithstanding section 3105 of this title, the presence of an officer
                shall not be required for service or execution of a search warrant
                issued ,in accordance with this chapter requiring disclosure by a
                provider of electronic communications service or remote computing
                service of the contents of communications or records or other
                information pertaining to a subscriber or customer of such service.



                                                  7
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 8 of 30 PageID #: 8




       5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.     In

particular, Section 2703(c)(3) states: "A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer."

                         IV.     Pen Register, Trap-and-Trace Request

       1.      The Government's application seeks an Order, pursuant to Title 18, United States

Code, Section 3122, authorizing the installation and use of pen register and trap-and-trace devices,

including enhanced caller identification, as defined in Title 18, United States Code, Section 3127,

without geographic limitation within the United States, and including an Order authorizing the

installation and use of a pen register to record or decode dialing, routing, addressing, or signaling

information transmitted by the subject cellular telephone number further identified herein, and a

trap-and-trace device, including enhanced caller identification, which captures the incoming

electronic or other impulses which identify the originating number or other dialing, routing,

addressing and signaling information reasonably likely to identify the source of a wire or electronic

communication to and from the subject cellular telephone number, direct connect, Voice-over-

LTE (VoLTE), non-content data transmissions, or digital dispatch dialings (if applicable), the dates

and times of such dialings, and the length of time of the connections, for the time period from

August 13, 2019, to September 26, 2019, 11:59 p.m. (CT).

       2.      In making this application, the Government does not seek the contents of any

communication, such that other legal process would be required.




                                                 8
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 9 of 30 PageID #: 9




       3.      As previously outlined, the Government certifies that the information likely to be

obtained through the aforesaid pen register and trap-and-trace devices, including enhanced caller

identification, is relevant to an ongoing criminal investigation.

       4.      The Government further requests that the Order direct the telecommunications

service providers reflected in Attachment 1, to include providers of any type of wire and/or

electronic communications, here incorporated by reference, and any other applicable service

providers, to initiate caller identification on the subject cellular telephone number listed above,

without the knowledge of or notification to the subscriber, for the purpose of registering incoming

telephone numbers.

        5.     The Government further requests that the Order direct the furnishing of

information, facilities, and technical assistance, as necessary, to unobtrusively accomplish the

installation and use of the pen register and trap-and-trace devices, including enhanced caller

identification, by the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communicatipns and any other applicable service

providers, and. with a minimum of disruption of normal telephone service.

       6.      The Government further requests that the Order direct that the results of the pen

register and trap-and-trace devices, including enhanced caller identification, be provided to the

agents/officers of the investigative agency(ies) at reasonable intervals for the duration of the Order.

                     V.      Changed Numbers, Compensation and Sealing

        1.     The Government requests that should the subject cellular telephone and/or ESN,

MIN, IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective

period of any Order granted as a result of this application, that the Court order the request for pen


                                                  9



                                                                                 '\_
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 10 of 30 PageID #: 10




register and trap-and-trace devices remain in effect for any new telephone to which the subject

cellular telephone listed above is changed, throughout the effective period of such Order.

        2.      The Government further requests that the Order direct that the lead investigative

agency provide the telecommunications service providers reflected in Attachment 1, to include.

providers of any type of wire and/or electronic communications, and any other applicable service

providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

                VI.     Sealing, Notification and Miscellaneous Considerations

        1.      Pursuant to Title 18, United States Code, Section 2703, the Government requests

that the Court direct that the telecommunications service providers reflected in Attachment 1, to

include providers of any type of wire and/or electronic communications, and any other applicable

service providers, shall provide the agents/officers of the investigative agency(ies), and other

authorized federal/state/local law enforcement agencies, with the following:

                (1) subscriber information;

                (2) length of service (including start date);

                (3) the types of service utilized;

                (4) instrument number or other subscriber number or identity, including any

                   temporarily assigned network address;

               (5) all available names, addresses, and identifying information, and other

                    subscriber and service feature information;

               (6) toll records including incoming and outgoing telephone numbers;




                                                     10
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 11 of 30 PageID #: 11




               (7) credit information, billing information, and air-time summaries for available

                   service periods, for the IP (internet protocol) addresses being utilized by and

                   signaled to and from the aforementioned subject cellular telephone,

for the telephone numbers being dialed to and from the aforementioned subject cellular telephone

at reasonable intervals for the past thirty (30) days from the date ofthis Warrant and at reasonable

intervals for up to forty-five (45) days from the date of this Warrant -- i.e., from August 13, 2019,

to September 26, 2019, 11:59 p.m. (CT).

       2.      Pursuant to Title 18, United States Code, Section 2703(c)(3 ), the Government entity

or agency receiving these records or information as a result of this application and accompanying

warrant and order will not provide notice to the subscriber or customer of the subject cellular

telephone.

       3.      This Court has authority under Title 18, U.S.C., Section 2705(b) to issue "an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court            ~eems


appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Id.

       4.      In this case, such an order is appropriate because the Government seeks the warrant

in part under the authority granted to this court pursuant to Title 18, U.S.C., Section 2703. The

requested warrant is related to an ongoing criminal investigation that is not public and this portion

of the investigation is not known to the subjects of the investigation. Premature notification may

alert the subject(s) to the existence of the investigation. If the subjects were notified about the

existence of the requested warrant, the subjects could destroy evidence. Accordingly, there is


                                                 11
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 12 of 30 PageID #: 12




reason to believe that notification of the existence of the warrant will seriously jeopardize the

investigation, including giving the subjects an opportunity to: flee, destroy and/or tamper with

evidence; change patterns of behavior; or notify confederates. See Title 18, U.S.C., Section

2705(b)(2), (3), and (5). Based on the nature and circumstances of the investigation, there is also

reason to believe that notification of the existence of the warrant will result in endangering the life

or physical safety of an individual, or the intimidation of potential witnesses.        See Title 18,

U.S.C., Section 2705(b)(l) and (4).

        5.     Based on the foregoing, pursuant to Title 18, United States Code, Sections

3123(d)(l) and (2) and 2705(b), the Government requests that the Court direct the Service Provider

and the telecommunications service providers reflected in Attachment 1, to include providers of

any type of wire and/or electronic communications, and any other applicable service providers,

not _to disclose the existence of this application and/or any warrant or order issued upon this

application, or the existence of the investigation, for a period of one year from the date of this

Order, to a subscriber or lessee or to any other person, except that the provider may disclose the

warrant and any Order to an attorney for the provider for the purpose of receiving legal advice.

       6.      The information requested herein does not require a physical intrusion or physical

trespass into any protected space.     Accordingly, it is respectively requested that the warrant

authorize the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to obtain the location information described herein at any time, day or night.

       7.      The Government further requests that the Order direct that the investigative

agency(ies) provide the telecommunication providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service


                                                  12
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 13 of 30 PageID #: 13




providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

        8.      In light of the ongoing nature of the investigation as reflected in the attached

affidavit, and because ,disclosure at this time would seriously jeopardize the investigation,

including by giving the subject(s) an opportunity to destroy and/or tamper with evidence and flee,

applicant requests that the application, affidavit and warrant be sealed.

        WHEREFORE, on the basis of the allegations contained in this application, and on the

basis of the affidavit of Task Force Officer James Gaddy with the Drug Enforcement

Administration, which is attached hereto and made a part hereof, applicant requests this Court to

issue a Warrant authorizing agents/officers of the Drug Enforcement Administration (the

investigative agency(ies)), and other authorized federal/state/local law enforcement agencies, to

obtain location information, including precision location information, cell site location

information, and other sigrialing information associated with the subject cellular telephone.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

current knowledge, information, and belief.

       Dated this   _1=3~th=---   day of August, 2019.

                                                         Respectfully submitted,

                                                                     . JENSEN



                                                                        TOVANI, #50867MO
                                                         Assist     nited States Attorney




                                                 13
          Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 14 of 30 PageID #: 14
                      LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                       T-MOBILE
                                                          and
 01 Communications                Egyptian Telephone            Mid-Atlantic                 Socket Telecom
 Access Line Communication        Electric Lightwave, Inc.      Midvale Telephone Exchange   Spectrum
 ACN, Inc.                        Empire Paging                 Mobile Communications        Sprint
 ACS                              Ernest Communications         Mound Bayou Telephone Co.    SRT Wireless
 Aero Communications, Inc. (IL)   EZ Talk Communications        Mpower Communications        Star Telephone Company
 Afford A Phone                   FDN Communications            Navigator                    Start Wireless
 Airvoice Wireless                Fibernit Comm                     Telecommunications       Sugar Land Telephone
 Alaska Communications            Florida Cell Service          NE Nebraska Telephone        Sure West Telephone Company
 Alhambra-Grantfx Telephone       Florida Digital Network       Netlink Comm                 Talk America
 Altice USA                       Focal Communications          Network Services             Tele Touch Comm
 AmeriTel                         Frontier Communications       Neustar                      Telecorp Comm
·AOL Corp.                        FuzeBox, Inc.                 Neutral Tandem               Telepak
 Arch Communication               Gabriel Comm                  Nex-Tech Wireless            Telispire PCS
 AT&T                             Galaxy Paging                 Nexus Communications         Telnet Worldwide
 AT&T Mobility                    Global Communications         NII Comm                     Tex-Link Comm
 Bell Aliant                      Global Eyes Communications    North Central Telephone      Time Warner Cable
 Big River Telephone              Global Naps                   North State Comm             T-Mobile
 Birch Telecom                    Grafton Telephone Company     Northcoast Communications    Total Call International
 Blackberry Corporation           Grand River                   Novacom                      Tracfone Wireless
 Brivia Communications            Grande Comm                   Ntera                        Trinity International
 Broadview Networks               Great Plains Telephone        NTS Communications           U-Mobile
 Broadvox Ltd.                    Harrisonville Telephone Co.   Oklahoma City SMSA           United Telephone of MO
 Budget Prepay                    Heartland Communications      ONE Communications           United Wireless
 Bulls Eye Telecom                Hickory Telephone             ONSTAR                       US Cellular
 Call Wave                        Huxley Communications         Optel Texas Telecom          US Communications
 Cbeyond Inc.                     iBasis                        Orion Electronics            USLEC
 CCPR Services                    IDT Corporation               PacBell                      US Link
 Cellco Partnership,              Illinois Valley Cellular      Pac West Telecom             US West Communications
   d/b/a Verizon Wireless         Insight Phone                 PAETEC Communications        USA Mobility
 Cellular One                     Integra                       Page Plus Communications     VarTec Telecommunications
 Cellular South                   Iowa Wireless                 Page Mart, Inc.              Verisign
 Centennial Communications        IQ Telecom                    Page Net Paging              Verizon Telephone Company
 CenturyLink                      12 Global Communications      Panhandle Telephone          Verizon Wireless
 Charter Communications           Leap Wireless International   Peerless Network             Viaero Wireless
 Chickasaw Telephone              Level 3 Cormirnnications      Pineland Telephone           Virgin Mobile
 Choctaw Telephone Company        Locus Communications          PhoneTech                    Vonage Holdings
 Cimco Comm                       Logix Communications          PhoneTel                     Wabash Telephone
 Cincinnati Bell                  Longlines Wireless            Preferred Telephone          Wave2Wave Communications
 Cinergy Communications           Los Angeles Cellular          Priority Communications      Weblink Wireless
 Clear World Communication        Lunar Wireless                Puretalk                     Western Wireless
 Com-Cast Cable Comm.             Madison River                 RCNTelecom                   Westlink Communications
 Commercial Communications           Communications             RNK Telecom                  WhatsApp
 Consolidated Communications      Madison/Macoupin Telephone    QWEST Communications         Windstream Communications
 Cox Communications                  Company                    Sage Telecom                 Wire fly
 Cricket Wireless                 Mankato Citizens Telephone    Seren Innovations            XFinity
 Custer Telephone Cooperative     Map Mobile Comm               Shentel                      XO Communications
 DBS Communications               Marathon Comm                 SigecomLLC                   Xspedius·
 Delta Communications             Mark Twain Rural              Sky Tel Paging               Yakdin Valley Telephone
 Detroit Cellular                 Max-Tel Communications        Smart Beep Paging            YMAX Communications
 Dobson Cellular                  MetroPCS                      Smart City Telecom           Ztel Communications
                                  Metro Teleconnect



         ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
         ELECTRONIC COMMUNICATIONS                       Last Update: 06/21/2018
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 15 of 30 PageID #: 15

                                                                                    FILED
                             UNITED STA,TES DISTRICT COURT                        AUG 1 3 2019
                             EASTERN DiSTRICT OF MISSOURI                       U. S. DISTRICT COURT
                                   EASTERN DIVISION                           EASTERN DISTRICT OF MO
                                                                                       ST.LOUIS

IN THE MATTER OF AN APPLICATION                      )
OF THE UNITED STATES OF AMERICA                      )
FOR AWARRANT TO OBTAIN RECORDS,                      )      No. 4:19 MJ 6228 PLC
LOCATION INFORMATION, INCLUDING                      )
PRECISION LOCATION INFORMATION,                      )      FILED UNDER SEAL
CELL SITE INFORMATION, AND OTHER                     )
SIGNALING INFORMATION ASSOCIATED                     )
WITH THE CELLULAR TELEPHONE                          )
HAVING THE NUMBERS (314) 845-4006.                   )

                                          AFFIDAVIT

        James Gaddy, being duly sworn, deposes and says that he is a Task Force Officer with the

Drug Enforcement Administration, duly appointed according to law and acting as such.

                                     I.      INTRODUCTION

        I am a Task Force Officer with the Drug Enforcement Administration and have been since

2010.   I have been a deputized Task Force Officer with the Drug Enforcement Administration

(DEA) since January 2010 and am currently assigned to an Enforcement Group of the St. Louis

Division Office.   Prior to my DEA assignment, I was a sworn police officer with the St. Charles

County Police Department and Breckenridge Hills Police Department for approximately 20 years.

During the course of my law enforcement experience I have participated in numerous

investigations involving controlled substances.   I have conducted investigations of a variety of

·illegal drug-trafficking and money-laundering organizations.           I have participated in

investigations which led to the seizure of illegal drugs, weapons, and assets derived from the sale

of illegal drugs, and the subsequent felony arrests of those individuals involved.          I have

participated in numerous drug-related training courses throughout my law enforcement career.      I
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 16 of 30 PageID #: 16




am familiar with and have used normal methods of investigation, including, but not limited to,

visual and electronic surveillance, questioning of witnesses and defendants, the use of search and

arrest warrants, the use of informants, the use of pen registers, the utilization of confidential

sources and undercover agents, and the use of court-authorized wire and electronic intercepts.

       The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses.      As this affidavit is

submitted for the limited purpose of establishing probable cause to locate and monitor the location

of a cellular telephone as part of a criminal investigation, it does not set forth all of the my

knowledge regarding this matter.

                                    II.   PURPOSE OF AFFIDAVIT

       Upon information and belief, and as explained in greater detail below, T Mobile cellular

telephone bearing Missouri-based number (314) 845-4006 (hereinafter the "subject cellular

telephone") has been used, and is presently being used, in connection with the commission of

offenses involving ongoing violations of Title 21, United States Code, Section(s) 841(a)(l), 846,

843(b) 848, and Title 18 United States Code, Sections(s) 1956 and 1957 (hereinafter referred to as

"the subject offenses"), by Keyshia HARRIS, and others known and unknown.

       The present affidavit is being submitted in connection with an application of the

Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling

information, including pen register information from a cell site simulato~, in an effort to locate and

monitor the location of the subject cellular telephone.
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 17 of 30 PageID #: 17




       I further state that there is probable cause to believe that the location information associated

with the subject cellular telephone will lead to evidence of the aforementioned subject offenses

as well as to the identification of individuals who are engaged in the commission of those criminal

offenses and related crimes.

          III.   RELIABILITY OF CONFIDENTIAL SOURCE INFORMATION

       During the initial commencement of this investigation, members of the investigative team

utilized information from two DEA Confidential Sources (hereinafter CS-1 and CS-2).          Both CS-

1 and CS-2 have been cooperating with DEA since May 2019 in other unrelated investigations.

CS-1 and CS-2 cooperation has led to arrests, drug seizures and indictments.          CS-1 has prior

felony convictions for drug offenses and is being financially compensated for his/her cooperation.

CS-2 has no prior felony convictions and being financially compensated for his/her cooperation.

CS-1 and CS-2 often work in tandem based on their underlying relationship.           The information

provided by CS-1 and CS-2 has been corroborated and is believed to be reliable based upon law

enforcement actions, several controlled drug purchases, recorded telephone conversations over the

subject cellular telephone, recorded face-to-face meetings, telephone toll analysis, and other

related intelligence ascertained throughout the investigation.

                     IV.   INVESTIGATION AND PROBABLE CAUSE

       In January 2019, during a separate DEA St. Louis investigation, investigators learned of

Keyshia HARRIS ("HARRIS") involvement -in the distribution of heroin and/or fentanyl in the

St. Louis Metropolitan area garnered from a Source of Information ("SOI").         The SOI indicated

HARRIS was a member in the violent St. Louis-based street gang "270 Sullivan Mob", which is

known to investigators as being a Blood Faction.     Additionally, the SOI believed HARRIS was
                                                                                                        /
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 18 of 30 PageID #: 18




being sourced with heroin and/or fentanyl by Guy GOOLSBY ("GOOLSBY"), also a known

member and source to the "270 Sullivan Mob".                In May 2019, GOOLSBY was indicted in fifteen-

person conspiracy in the Eastern District of Missouri for his involvement in large scale cocaine,

heroin, and fentanyl trafficking from Mexico, through Texas and Florida, to the St. Louis area

under 4:19-CR-00412 AGF (PLC).                At the present time, GOOLSBY is being held by the United

States Marshal Service until his case is fully adjudicated.                    Since GOOLSBY's indictment,

investigators have learned HARRIS has continued in her ability to distribute ounce quantities of

heroin and/or fentanyl and is believed to have acquired a new source of supply other than

GOOLSBY.          This belief is based on information from CS-1 and CS-2, consensually recorded

telephone conversations with HARRIS on her subject cellular telephone, and several controlled

purchases from HARRIS.

A.    July 10, 2019 Fentanyl Purchase from Keyshia HARRIS.

         On)uly 9, 2019, investigators directed CS-2 to prearrange a purchase of $900.00 wortli of,.

heroin/fentanyl from HARRIS for the following day (July 10, 2019). 1 Although this was call

was not recorded and/or conducted in the presence of investigators, the call was later verified

through toll analysis of HARRIS' predecessor telephone.

         On July 10, 2019, CS-2 was directed by investigators to place an outgoing call to HARRIS

on HARRIS's predecessor telephone, Illinois-based telephone number (618) 922-4234

(predecessor telephone) to discuss the potential heroin/fentanyl purchase.                       This call was not

recorded but conducted in the presence of two DEA investigators while utilizing the speaker phone



1        I know from training and experience that in recent years the synthetic drug fentanyl and its' analogues are
being sold as a substitute for heroin. The fentanyl or its' analogues are mixed with heroin to create a more potent, and
subsequently more dangerous, opiate. Although often still referred to as heroin by distributors and users, the drug
actually being distributed is fentanyl, a fentanyl analogue, or a mixture offentanyl, its analogues, and heroin.
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 19 of 30 PageID #: 19




function on CS-2's cellular device.        Besides the telephone conversation being conducted in the

presence of investigators, the call was also verified by investigators by reviewing CS-2's call

history log and later toll analysis of HARRIS' predecessor telephone.

         At approximately 11 :32 a.m., CS-2 placed an outgoing call to HARRIS, on her predecessor.

telephone.    During the monitored telephone conversation, CS-2 indicated they (CS-1 and CS-2)

were "ready" (conduct drug transaction). At that time HARRIS directed CS-2 to come directly to

HARRIS' known residence, located at 2834 Victor, St. Louis, Missouri.

         CS-1 and CS-2 .were provided $900.00 Official Advanced Funds (OAF) in order fo

purchase the heroin/fentanyl from HARRIS and equipped with a covert recording device.

Followed and observed by investigators, CS-1 and CS-2 traveled directly to HARRIS' residence.

         Upon arrival, CS-1 and CS-2 entered the HARRIS' residence.                  While CS-1 and CS-2

were inside HARRIS' residence, investigators observed a gray Chevrolet Tahoe bearing Missouri

license plate SR2-W5X pull up and park directly in front of HARRIS' residence. 2              After parking,

the driver and sole occupant remained in the vehicle.          Shortly thereafter, investigators observed

HARRIS exit her residence and enter the front passenger seat of the Tahoe.                   Moments later,

HARJUS exited the Chevrolet Tahoe and re-entered her residence and the Tahoe immediately

drove away.     Investigators believed the driver of the Tahoe had delivered the heroin/fentanyl to

HARRIS that was intended to be sold to CS-1 and CS-2, and began moving surveillance of the

Tahoe.    A portion of investigators remained at HARRIS' residence until the conclusion of the

drug transaction between HARRIS and CS-1 and CS-2.                 Moving surveillance led investigators

to a secured gated apartment complex, located at 4451 Forest Park, St. Louis, Missouri.                To avoid


2 The Chevrolet Tahoe bearing Missouri license plate SR2-W5X is registered to Grace Shumpert at 4854
Pineneedle Trail, Florissant, Missouri.
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 20 of 30 PageID #: 20




compromising the investigation, investigators did not follow the Tahoe immediately into the

secured parking lot to the apartment complex.     Due to the time delay when investigators were

eventually able to enter the secure parking lot, investigators were unable to determine what portion

of the apartment the unknown male entered.     Surveillance was terminated.

       While one group of investigators were following and observing the Tahoe, CS-1 and CS-2

conducted the transaction with HARRIS.        Approximately 30 minutes after they entered, CS-1

and CS-2 departed HARRIS' residence and met with investigators at an undisclosed location.

CS-1 and CS-2 relinquished the purchased fentanyl and covert recording device to investigators.

CS-1 and CS-2 indicated while they waited inside HARRIS' residence, HARRIS explained her

new source was bringing the dope over and should arrive shortly.            CS-1 and CS-2 stated

HARRIS eventually exited her residence and reappeared moments later, ultimately providing the

fentanyl to CS-1 and CS-2..   The timing HARRIS exiting the residence and re-entering with the

fentanyl described by CS-1 and CS-2 and investigators observing HARRIS meeting with the

driver if Tahoe matches.

       The purchased fentanyl was later submitted to the St. Louis City Metropolitan Crime Lab

for analysis, which revealed 9.53 grams of fentanyl.

B.   July 31, 2019 Fentanyl Purchase from Keyshia HARRIS

       On July 30, 2019, investigators directed CS-1 and CS-2 to arrange for another purchase of

$700.00 worth of heroin/fentanyl from HARRIS on the following day (July 31, 2019).            CS-2

indicated he/she called HARRIS over the predecessor telephone, and HARRIS directed CS-1 and

CS-2 to come to her residence on July 31, 2019 during the morning hours.      This call was verified
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 21 of 30 PageID #: 21




by investigators reviewing CS-2's history log and later confirmed through toll analysis of

HARRIS' predecessor telephone.
                                                             I
        During the morning hours of July 3I, 20/I9, investigators met CS-I and' CS-2 at an

undisclosed location.       While initially meeting     wit~     CS-I and CS-2, CS-2 received an incoming

call from HARRIS' predecessor telephone at approximately 11 :20 a.m.                     Investigators directed

CS-2 to utilize his/her speaker function in order for investigators to also monitor the conversation

between CS-2 and HARRIS.              CS-2 stated he/she was ready to meet HARRIS, but HARRIS

indicated she was at juvenile court for her son.          HARRIS then directed CS-I and CS-2 to come

to the juvenile court and HARRIS would have her source deliver the dope while her son's hearing

was at recess.

        Investigators then provided CS-I and CS-2 with $700.00 OAF to pµrchase the

heroin/fentanyl and covert 'recording device.           CS-I and CS-2 travelled directly to the St. Louis

City Family Court building located at 920 Vandeventer Avenue, St. Louis, Missouri, being

followed by investigators.

        At approximately 11:35 a.m., CS-I and CS-2 arrived to the family court building and

immediately met with HARRIS.             Investigators observed CS-I, CS-2, and HARRIS converse in

the parking lot of the family court building.

        At approximately I2:00 p.m., investigators observed a silver Chevrolet HHR, bearing

Missouri license plate EC6-R7A arrive. 3 The driver and sole occupant was the same man who

HARRI~      met with in the Tahoe during the July 10, 20I9 transaction.              That same man met with

HARRIS very briefly and the left the parking lot.           HARRIS then re-established contact with CS-


3 The registered owner of the Chevrolet HHR is Grace Shi.µnpert at 4854 Pineneedle Trail, Florissant, Missouri; the
same registered owner at the Chevrolet Tahoe during the July 10, 2019 fentanyl transaction.
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 22 of 30 PageID #: 22




1 and CS-2, completed the drug transaction, and CS-1 and CS-2 departed the area with

. investigators following.

        Investigators met with CS-1 and CS-2 at a pre-determined location, where CS-1 and CS-2

relinquished the purchased heroin/fentanyl and covert recording device.              CS-1 and CS-2

indicated the black male that arrived in the Chevrolet HHR is HARRIS' new source and

apparently the father to one of HARRIS' children.

        The seized heroin/fentanyl has been submitted to the DEA Lab for later analysis.

C.   Identification of Keyshia HARRIS' Subject Cellular Telephone.

        On August 6, 2019, investigators directed CS-1 and CS-2 to arrange for the purchase of

heroin/fentanyl from HARRIS on the following day (August 7, 2019).             CS-2 indicated he/she

called HARRIS over the predecessor telephone and HARRIS directed CS-I and CS-2 to contact

her (HARRIS) when CS-1 and CS-2 has the money for the purchase.

        During the early morning hours of August 7, 2019, CS-2 received an incoming electronic

communication (text message) from Missouri-based telephone number (314) 845-4006

(hereinafter: "subject cellular telephone").

        August 7, 2019 - 7:27 a.m.
        Incoming text message from the subject cellular telephone utilized by HARRIS:

        HARRIS:                "This keyshia" (Keyshia HARRIS)

Through training, experience; and the instant investigation, investigators believe this text message

consisted of HARRIS informing CS-2 that HARRIS had acquired a new cellular device and to

no longer call her predecessor telephone. Investigators are familiar with drug traffickers constant

transiting from cellular device to cellular device strictly to thwart law enforcements ability to track

their whereabouts and/or monitor their conversations.
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 23 of 30 PageID #: 23




D.   August 7, 2019 Fentanyl Purchase from Keyshia HARRIS.

         During the early morning hours of August 7, 2019, investigators met with CS-1 and CS-2

at a pre-determined location.    CS-2 was directed by investigators to place an outgoing recorded

call to HARRIS over the subject cellular telephone to discuss the pending heroin/fentanyl

purchase.    Portions of the transcribed telephone conversation are directly quoted and explained

below.    In light of the coded language, I have set out in parenthesis what investigators believe to

be the meaning of the language based upon my training and experience:

         August 7, 2019 - 10:35 a.m.
         Outgoing call to the subject cellular telephone utilized by HARRIS:

         HARRIS:                Where ya (CS-1 and CS-2) at?

         CS-2:                  Leaving the ATM, about 10 or 15 minutes away.

         HARRIS:                Alright, I'm down here at my daughter's house (1319 14th Street. St.
                                Louis, MO)

         CS-2:                  Down off of...

         HARRIS:                O'Fallon (O'Fallon Street intersections 14th Street)

         CS-2:                  Hey did you talk to your dude (source of drugs), we going to do
                                better (more heroin/fentanyl for the price)?

         HARRIS:                Just pull up (meet here at 1319 14th Street).

Through training, experience, and the instant investigation, investigators believe HARRIS was

directing CS-2 to meet HARRIS at HARRIS daughters' house in order to complete the

heroin/fentanyl transaction.

         Following the recorded telephone conversation, investigators provided CS-1 and CS-2 with

$600.00 OAF to purchase the heroin/fentanyl and covert recording device.          Shortly thereafter,
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 24 of 30 PageID #: 24




CS-1 and CS-2 departed the pre-determined location and travelled directly to HARRIS daughters'

residence located at 1319 14th Street, St. Louis, Missouri, while being followed by investigators.

       At approximately 10:54 a.m., CS-1 and CS-2 arrived at HARRIS daughters' house and

met HARRIS outside.        While the CS' and HARRIS conversed, at approximately 11 :00 a.m.,

investigators observed a red in color Cadillac Brougham, bearing Missouri license plate CT5-EOK

pull up and park in front of 1319 14th Street.   Immediately, investigators observed HARRIS walk

away from the CS' and make contact with the black male driver of the Cadillac Brougham.

Investigators were able to see the driver of Cadillac and identified him as the same man from the

Tahoe on July 10 and the HHR on July 30.          Moments later, HARRIS walked away from the

Cadillac Brougham and made contact with the CS-1 and CS-2 again.            Shortly thereafter, the

Cadillac Brougham departed the area.

        Following the Cadillac Brougham's departure,' CS-I and CS-2 departed_ the area and

travelled directly to the pre-determined location, with investigators following.    CS-1 and CS-2

relinquished the purchased heroin/fentanyl and covert recording device.            CS-1 · and CS-2

indicated they also obverted the driver of the Cadillac Brougham and they also identified the driver

as the same man who delivered the heroin/fentanyl during the July 31, 2019 transaction.

        The purchased heroin/fentanyl has been submitted to the DEA Lab for analysis.

        The investigation has clearly demonstrated that the subject cellular telephone is being

used in connection with the commission of offenses involving ongoing violations of Title 21,

United States Code, Section(s) 846 and 841(a)(l) (the subject offenses). It is critical that the

investigative team be able to locate and monitor the movements of the subject cellufar telephone

thereby assisting in the identification of the co-conspirators and the seizure of narcotics. Your
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 25 of 30 PageID #: 25




affiant believes that the requested authorization would be a valuable asset in achieving the overall

goals of the investigation.

                           Investigative Considerations and Techniques

          Based on my knowledge, training, and experience, as well as information provided by

investigators with specialized experience relating to cellular telephone technology, I am aware of

the following facts and considerations:

          A.    Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephpne numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

          B.    Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.        For ex.ample, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.      Wireless providers maintain information, including the corresponding

cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.
Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 26 of 30 PageID #: 26




       C.      Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

       D.      Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it.     Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a            M~bile


Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEI'').

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the ·cellular antenna or tower in order to obtain service, and the cellular antenna or'

tower records those identifiers.

       E.      Wireless providers also maintain business records and subscriber information for

particular' accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all
 Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 27 of 30 PageID #: 27




telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.      Providers of cellular telephone service also typically have technical capabilities that
                                                                              )
allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device's signal using data from several of

the provider's cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

       In order to locate the subject cellular telephone and monitor the movements of the phone,

the investigative agency(ies), and other authorized federal/state/local law enforcement agencies,

may need to employ one or more techniques described in this affidavit and in the application of

the government.     The investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, may seek a warrant to compel the Service Provider, any telecommunication

service providers reflected in Attachment 1, to include providers of any type of wire and/or

electronic communications (herein incorporated by reference), and any other applicable service
  Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 28 of 30 PageID #: 28




· providers, to provide prec1s10n location information, including Global Position System

 information (if available), transactional records, including cell site location information, and pen

 register and trap-and-trace data.

        None of the investigative techniques that may be employed as a result of the present

 application and affidavit require a physical intrusion into a private space or a physical trespass.

 Electronic surveillance techniques such as pen register and cell site location monitoring typically

 have not been limited to daytime use only.       Furthermore, the criminal conduct being investigated

 is not limited to the daytime.      Therefore, the fact that the present application requests a warrant

 based on probable cause should not limit the use of the requested investigative techniques to

 daytime use only.         Accordingly, the. investigative agency(ies), and other authorized

 federal/state/local law enforcement agencies, request the ability to employ these investigative

 techniques at any time, day or night.

        The monitoring of the location of the subject cellular telephone by one of the methods

 described herein will begin within ten (10) days of the date of issuance of the requested Warrant

 and Order.
      Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 29 of 30 PageID #: 29




                                               Conclusion

           Based on the above information, there is probable cause to believe that the subject cellular

    telephone is being used to promote and facilitate a conspiracy to distribute narcotics and the

    requested authorization would provide relevant evidence of the conspiracy.       There is likewise

    probable cause to conclude that locating and monitoring the movements of the subject cellular

    telephone will lead to the relevant evidence concerning violations of Title 21, United States Code,

    Section(s) 841(a)(l), 846, 843(b) 848, and Title 18 United States Code, Sections(s) 1956and1957.



    <i'-.. 13- 20 \~
    DATE
                                                ---~~+n~ctitt11cer

                                                         Drug Enforcement Administration
/


    Sworn to and subscribed before me this   -~/_3__ day of August, 2019.

                                                           ~~             i;/;[___
                                                         PATRICIA L. COHEN
                                                         UNITED STATES MAGISTRATE JUDGE
                                                         Eastern District of Missouri
           Case: 4:19-mj-06228-PLC Doc. #: 1 Filed: 08/13/19 Page: 30 of 30 PageID #: 30
                      LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                        T-MOBILE
                                                           and
  01 Communications                Egyptian Telephone            Mid-Atlantic                 Socket Telecom
  Access Line Communication        Electric Lightwave, Inc.      Midvale Telephone Exchange   Spectrum
  ACN, Inc.                        Empire Paging                 Mobile Communications        Sprint
  ACS                              Ernest Communications         Mound Bayou Telephone Co.    SRT Wireless
  Aero Communications, Inc. (IL)   EZ Talk Communications        Mpower Communications        Star Telephone Company
· Afford A Phone                   FDN Communications            Navigator                    Start Wireless
  Airvoice Wireless                Fibernit Comm                     Telecommunications       Sugar Land Telephone
  Alaska Communications            Florida Cell Service          NE Nebraska Telephone        Sure West Telephone Company
  Alhambra-Grantfx. Telephone      Florida Digital Network       Netlink Comm                 Talk America
  Altice USA                       Focal Communications          Network Services             Tele Touch Comm
  AmeriTel                         Frontier Communications       Neustar                      Telecorp Comm
  AOL Corp.                        FuzeBox, Inc.                 Neutral Tandem               Telepak
  Arch Communication               Gabriel Comm                  Nex-Tech Wireless            Telispire PCS
  AT&T                             Galaxy Paging                 Nexus Communications         Telnet Worldwide
  AT&T Mobility                    Global Communications         NII Comm                     Tex-Link Comm
  Bell Aliant                      Global Eyes Communications    North Central Telephone.     Time Warner Cable
  Big River Telephone              Global Naps                   North State Comm             T-Mobile
  Birch Telecom                    Grafton Telephone Company     Northcoast Communications    Total Call International
  Blackberry Corporation           Grand River                   Novacom                      Tracfone Wireless
  Brivia Communications            Grande Comm                   Ntera                        Trinity International
  Broadview Networks               Great Plains Telephone        NTS Communications           U-Mobile
  Broadvox Ltd.                    Harrisonville Telephone Co.   Oklahoma City SMSA           United Telephone of MO
  Budget Prepay                    Heartland Communications      ONE Communications           United Wireless
  Bulls Eye Telecom                Hickory Telephone             ONSTAR                       US Cellular
  Call Wave                        Huxley Communications         Optel Texas Telecom          US Communications
  Cbeyond Inc.                     iBasis                        Orion Electronics            USLEC
  CCPR Services                    IDT Corporation               PacBell                      US Link
  Cellco Partnership,              Illinois Valley Cellular      PacWest Telecom              US West Communications
    d/b/a Verizon Wireless         Insight Phone                 PAETEC Communications        USA Mobility
  Cellular One                     Integra                       Page Plus Communications     VarTec Telecommunications
  Cellular South                   Iowa Wireless                 Page Mart, Inc.              Verisign
  Centennial Communications        IQ Telecom                    Page Net Paging              Verizon Telephone Company
  CenturyLink                      J2 Global Communications      Panhandle Telephone          Verizon Wireless
  Charter Communications           Leap Wireless International   Peerless Network             Viaero Wireless
  Chickasaw Telephone              Level 3 Communications        Pineland Telephone           Virgin Mobile
  Choctaw Telephone Company        Locus Communications          PhoneTech                    Vonage Holdings
  Cimco Comm                       Logix Communications          PhoneTel                     Wabash Telephone
. Cincinnati Bell                  Longlines Wireless            Preferred Telephone          Wave2Wave Communications
  Cinergy Communications           Los Angeles Cellular          Priority Communications      Weblink Wireless
  Clear World Communication        Lunar Wireless                Puretalk                     Western Wireless
  Com-Cast Cable Comm.             Madison River                 RCNTelecom                   Westlink Communications
  Commercial Communications           Communications             RNK Telecom                  WhatsApp
  Consolidated Communications      Madison/Macoupin Telephone    QWEST Communications         Windstream Communications
  Cox Communications                  Company                    Sage Telecom                 Wirefly
  Cricket Wireless                 Mankato Citizens Telephone    Seren Innovations            XFinity
  Custer Telephone Cooperative     Map Mobile Comm               Shentel                      XO Communications
  DBS Communications               Marathon Comm                 SigecomLLC                   Xspedius
  Delta Communications             Mark Twain Rural              Sky Tel Paging               Yakdin Valley Telephone
  Detroit Cellular                 Max-Tel Communications·       Smart Beep Paging            YMAX Communications
  Dobson Cellular                  Metro PCS                     Smart City Telecom           Ztel Communications
                                   Metro Teleconnect



         ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
         ELECTRONIC COMMUNICATIONS                       Last Update: 06/21/2018
